0 mon Dn un FF WY NY

N N WN ie} NO Nw N hw No —_ — _ — —_ —_ — — — —
oo | Oo Nn - Wo N — So No) oo ~ oO Nn & Wo NO —_ oO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 1 of 14

EXHIBIT A

 
0 ma ND nH FP WD) VY KF

NO NO NO NO NH NN N N NN FY FF FF FP KF YF PF FF PF fF
oN ODO WN BR WY NHN KF OD OO ON DHA FF Ww NY FF O&O

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 2 of 14

Christopher F. Morales (SBN 153152)
Attorney at Law

Matthew R. Haas (SBN 327678)
Associate Attorney

1388 Sutter St, Suite 805

San Francisco, CA 94109

Telephone: (415) 552-1215

Fax: (415) 674-7643

Email: chris@moralesdefense.com

Attorneys for the Defendant
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES,
Plaintiff,

Case No.: 3:19-cr-00255

MOTION TO SUPPRESS
EVIDENCE OBTAINED IN
VIOLATION OF THE
FOURTH AMENDMENT

VS.

YUI LUN WU,
Date:
Time:
Dent:

Defendant

ee SS ES

 

 

 

TO THE COURT AND THE UNITED STATES, THROUGH THE UNITED STATES
ATTORNEY:

PLEASE TAKE NOTICE THAT on the above date and time, or as soon thereafter as the
matter can be heard, the Defendant, Mr. Yui Lunn Wu, by and through counsel, moves the court
to issue an order suppressing evidence obtained as a result of search and seizure by Customs and
Border Patrol (hereafter ‘CBP’) agents, to wit:

1. All evidence found during and as a result of the CBP’s unlawful border search of Mr.
Wu’s personal laptop (ASUS).

2. All evidence found during and as a result of the CBP’s unlawful border search of Mr.
Wu’s work laptop (DELL).

3. All evidence found during and as a result of the CBP’s unlawful border search of Mr.
Wu’s personal cell phone (Galaxy).

4. All evidence found during and as a result of the CBP’s unlawful border search of Mr.

Wu’s work cell phone (iPhone).

 
0 Oman Dn un Ff W N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 3 of 14

5. All evidence found during and as a result of the CBP’s unlawful border search of Mr.
Wu’s SIM card.

6. All evidence found during and as a result of the CBP’s unlawful border search of Mr.
Wu’s Kingston USB drive, Logitech USB drive, and Samsung 128 USB drive.

This motion is made under Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure
on the ground that the search and seizure violated the Defendant’s rights under the Fourth
Amendment to the United States Constitution.

This motion is based on the attached points and authorities, the testimony of any
witnesses at the hearing, the attached declarations of Defendant’s counsel, the files and records
in this action, and any further evidence or argument that the Court may properly receive at or

before the hearing.

MEMORANDUM OF POINTS AND AUTHORITIES

STATEMENT OF FACTS

On or about April 18, 2019, members of the Homeland Security Investigations (hereafter
‘HSI’) Cyber Crimes Unit and the HIS Intelligence Team utilized Torrential Downpour software
to identify IP address 24.4.194.169 as being used from approximately November 17, 2018 to
April 17, 2019 in downloading images suspected of containing child pornography from a Peer-
To-Peer (hereafter ‘P2P’) Network. (“Application for Search and Seizure Warrant: VI. Facts
Supporting Probable Cause” Wu-Search Warrant_000056.pdf, hereafter ‘Warrant Affidavit 56,’
at 84.)

On April 18, 2019, a summons was served on Comcast Cable Communications, LLC
(hereafter ‘Comcast’), to produce the subscriber information of IP address 24.4.194.169 for the
period of November 17, 2018 to April 17, 2019. (Id.) On April 22, 2019, Comcast produced
information regarding the subscriber for IP address 24.4.194.169, including:

a. Subscriber name: Siu King Luk

b. Address: 20317 Wisteria St. Apt. 4 Castro Valley, CA 94546
c. Type of Service: High Speed Internet Service

d. Account Number: 8155400230717645 (Id.)

 
oo man Dn nH FP WW NY

wo wo NO HN HN ND HN NN NN KR He KF HF HF Fe FeO Ee Re
oN OW UN BP Ww Ne KH DB Oo DoH nNn DAHA FP WY NY KF OO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 4 of 14

HSI records, as well as California Department of Motor Vehicles (hereafter ‘DMV’)
records, indicated that there were at least three residents of 20317 Wisteria St. Apt. 4, including
the defendant, Yui Lun Wu — later, upon execution of a search warrant at the address, agents
discovered that there are actually four residents including: (1) Sui King Luk, (2) Ip Chung Wu,
(3) Hui Lam Wu, and (4) the defendant, Yui Lun Wu. (“HSI Report of Investigation” USYLW-
0000055.pdf, hereafter ‘HSI Report 55,’ at 57.) None of the records provided by HSI indicate
who, if any, of the three known residents was suspected of having downloaded the images
suspected of containing child pornography or even of having used P2P Networks. Nor do the
records indicate what device(s), or even what type of device(s), was used for the alleged
downloads.

HSI records did indicate that IP address 24.4.194.169 downloaded images suspected of
containing child pornography for approximately two weeks prior to ceasing activity on or about
April 20, 2019 at 5:08 a.m. UTC. (Warrant Affidavit 56 at 84-85.) Travel records indicated that
Mr. Wu departed the United States from the San Francisco International Airport (hereafter
*SFO’) to Hong Kong on April 20, 2019. (Warrant Affidavit 56 at 85.)

HSI found records detailing Mr. Wu’s return flight from Hong Kong back to San
Francisco on May 13, 2019. (HIS Report 55 at 57.) HSI then made arrangements for CBP agents,
along with a specially requested Computer Forensics Agent (hereafter ‘CFA’), to meet Mr. Wu
after he got off of his return flight at SFO. (Id.) On May 13, 2019, CBP agents met Mr. Wu after
he got off of his flight at SFO and escorted him to a secondary inspection area. (Id.)

Immediately upon arrival at the inspection area, CBP agents went through all of Mr.
Wu’s luggage and personal property, finding six electronic devices, including: (1) a personal
laptop (ASUS), (2) a work laptop (DELL), (3) a personal cell phone (Galaxy), (4) a work cell
phone (iPhone), (5) a thumb drive, and (6) a SIM card. (Warrant Affidavit 56 at 85; See Exhibit
A “Declaration of Mr. Wu.”) After separating these six electronic devices from the rest of Mr.
Wu’s belongings, CBP agents told Mr. Wu to give them the security passwords for each of the
devices, to which Mr. Wu complied, and informed Mr. Wu that they would be conducting a
warrantless “border search” of his electronic devices. (HSI Report 55 at 57-58; See Exhibit A.)

After informing Mr. Wu that they were going to conduct a “border search” of his
electronic devices, the CBP case agent and the CFA, J. Chinn, took the electronic devices back to

a separate review room. (Id. at 58.) In the review room, the CBP case agent, assisted by CFA

3

 
Coco OWN Dn nN Fe WW NY KF

NO wNO HN HN KN KN KR ROR Rm mm Rm eRe Re RE
SNHeRBAR BK YW SGe DWaakR one

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 5 of 14

Chinn, conducted a “preliminary manual electronic review” of Mr. Wu’s devices. (Warrant
Affidavit 56 at 85.)

Upon conducting their “preliminary manual electronic review” of Mr. Wu’s personal
laptop (ASUS), CFA Chinn observed the computer application ‘uTorrent.’ (HSI Report 55 at
58.) After further review of Mr. Wu’s personal laptop (ASUS), the CBP case agent observed
approximately 114 videos, approximately 50 of which were suspected of containing child
pornography. (Id.)

After observing the videos and images contained on Mr. Wu’s personal laptop (ASUS),
the CBP case agent contacted Assistant United States Attorney (hereafter ‘AUSA’) Laura
Vartain Horn, who gave the CBP agents concurrence to arrest Mr. Wu for alleged possession of
child pornography in violation of 18 U.S.C. § 2252. (Id. at 59.) Mr. Wu’s electronic devices were
detained at the airport and subjected to further, ongoing forensic review. (Id. at 59-60.)

ARGUMENT

I. BORDER SEARCHES ARE LIMITED IN SCOPE TO SEARCHES FOR
CONTRABAND AND DO NOT ENCOMPASS SEARCHES FOR EVIDENCE OF
PAST OR FUTURE CRIMES.

In United States v. Kolsuz, the United States Court of Appeals for the Fourth Circuit
(hereafter ‘Fourth Circuit’) stated, “[t]he justification behind the border search exception [to the
warrant requirement of the Fourth Amendment] is broad enough to accommodate not only the
direct interception of contraband as it crosses the border, but also the prevention and disruption
of ongoing efforts to export contraband illegally.”

However, in United States v. Cano, a case dealing with the warrantless border search of a
cell phone, the United States Court of Appeals for the Ninth Circuit (hereafter “Ninth Circuit’)
states its disagreement with the decision of the Fourth Circuit, saying, “Our disagreement
focuses precisely on the critical question that we previously identified: Does the proper scope of

a border search include the power to search for evidence of contraband that is not present at the

 

' United States v. Kolsuz, 890 F.3d 133, 143 (4th Cir. 2018).
4

 
—

Co Oo mOH NN DN ON FE WY NY

NO NO NO NO WN NN NO KN Ree Ree RO Re Re eee
eo yaaa koh S&F S&F Se aaa Ee w eG

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 6 of 14

border? ... We think that the answer must be ‘no.””” The Ninth Circuit reasoned, “*The

[dJetection of . . . contraband is the strongest historic rationale for the border-search

666

every border-search case the Supreme Court has decided involved searches
993

exception[,]’” and
to locate items being smuggled’ rather than evidence.”” Therefore, the Ninth Circuit ruled,
“Although we continue to acknowledge that ‘the Government’s interest in preventing the entry
of unwanted persons and effects is at its zenith at the international border’ and that ‘the
expectation of privacy is less at the border than it is in the interior,’ [citation omitted] we hold
that the border search exception authorizes warrantless searches of a cell phone only to
determine whether the phone contains contraband. A broader search cannot be ‘justified by the
particular purposed served by the exception.”

Here, CBP agents conducted a warrantless border search of the electronic devices Mr.
Wu had with him at SFO. Therefore, in order for the search to comply with the border search
exception to the warrant requirement of the Fourth Amendment, it must have been conducted
only to determine whether Mr. Wu’s electronic devices present with him at SFO contained
contraband, specifically child pornography, not for the purpose of finding evidence of

contraband not present at the airport.

II. BASIC AND ADVANCED BORDER SEARCHES OF ELECTRONIC DEVICES,
SUCH AS CELL PHONES OR LAPTOPS, REQUIRE GOVERNMENT AGENTS TO
HAVE REASONABLE SUSPICION, BASED ON PARTICULARIZED AND
ARTICULABLE FACTS, THAT THERE IS CONTRABAND ON THE DEVICE.

While many federal courts have still yet to decide what level of cause (ex. reasonable

suspicion, probable cause, etc.) is required in order for CBP agents to conduct warrantless border

 

* United States v. Cano (9th Cir. 2019) 934 F.3d 1002, 1018.
> Id. (quoting United States v. Molina Isidoro, 884 F.3d 287, 295 (Sth Cir. 2018).); See United
States v. Montoya de Hernandez, 473 U.S. 531, 537 (1985) (the border search is “to prevent the
introduction of contraband into this country.”).
Cano, 934 F.3d at 1018-19 (quoting United States v. Flores-Montano, 541 U.S. 149, 152-54
(2004) and Florida v. Royer, 460 U.S. 491, 500 (1983).).

5

 
0 ma NY DB Wn FP WY NYO

wb NYO NHN NY YN VN NN NN N YK YF KP FP KF FP FF FY eS
oOo NO UA BB Ww NH KFK TD OO A NY DA FP WY NY YF CO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 7 of 14

searches of electronic devices, “‘[t]he seeds of applying reasonable suspicion in the border
context have already been laid by several Circuits, post-Riley.””

In Alasaad v. Nielsen, the United States District Court for the District of Massachusetts
(hereafter ‘District of Mass.’) held, “Having not discerned a meaningful distinction between the
currently defined basic search and advanced search [of electronic devices]® in terms of privacy
interests, reasonable suspicion should apply to both such searches at the border.” The District of
Mass. also stated, “Moreover, the reasonable suspicion that is required for the currently defined
basic search and advance search is a showing of specific and articulable facts, considered with
reasonable inferences drawn from those facts, that the electronic device contains contraband.”®

Here, the CBP case agent and CFA Chinn who conducted the “preliminary manual
electronic review” of Mr. Wu’s electronic devices, namely his personal laptop (ASUS),

performed at least a basic search of the devices because they were able to observe images, files,

 

> Riley v. California, 573 U.S. 373 (2014); See Cano, 934 F.3d at 1017-18; See Kolsuz, 890 F.3d
at 137; but See United States v. Touset, 890 F.3d 1227, 1236 (11th Cir. 2018).

° Alasaad vy. Nielsen, 2019 WL 5899371 at 13-14 (D. Mass. 2019) (involved the border searches
of multiple plaintiffs’ cell phones by CBP and ICE) (Accordingly, even a basic search allows
for both a general perusal and a particularized search of a traveler’s personal data, images, files,
and even sensitive information. . . a cursory search of an electronic device [the category below a
basic search] — e.g. a brief look reserved to determining whether a device is owned by the person
carrying it across the border, confirming that it is operational and contains data — would fall
within the border search exception and not require a heightened showing of cause... An
advanced search can generally reveal anything that would be discovered during a basic search. In
addition to data revealed during a basic search, an advanced search may also be able to uncover
deleted or encrypted data and copy all of the information physically present on the device
depending on the equipment, procedures and techniques used.”).

” Nielsen, 2019 WL 5899371 at 14.

8 Nielsen, 2019 WL 5899371 at 15.

 
—

CoS AN Dn nO FS WO WN

NO NO NO N NY NO NO NO NO eee ee ee ee ee
Oo nN Hn Wn FP Ww NY KH TD CO fH nN DB WH BR WHO NPN KF CO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 8 of 14

and applications that were stored on the device.’ Therefore, the agents were required to have
reasonable suspicion, based on specific and articulable facts, that there was contraband —
physically present contraband, not just evidence of contraband not present at the border — on Mr.

Wu’s devices prior to beginning their search.

Ill. THE CBP AGENTS WHO SEIZED AND SEARCHED MR. WU’S LAPTOPS AND
CELL PHONES AT SFO DID SO WITHOUT REASONABLE SUSPICION THAT
THE DEVICES CONTAINED CONTRABAND, THEREBY VIOLATING MR. WU’S
FOURTH AMENDMENT RIGHTS AGAINST UNREASONABLE SEARCHES AND
SEIZURES.

The only basis the CBP case agent and CFA Chinn had for suspecting that there was
contraband, specifically child pornography, physically present on Mr. Wu’s electronic devices
included:

(1) The IP address associated with the suspected downloads of child

pornography was linked to the address 20317 Wisteria St. Apt. 4, at
which Mr. Wu was one three (later realized to be four) known
residents; and

(2) The suspected downloading of child pornography from the IP

address ceased on April 20, 2019 at 5:08 a.m., the same day that
Mr. Wu departed the United States on a flight bound for Hong
Kong.

The HSI and CBP agents did not, however, link the suspected downloading of child
pornography from the IP address to any one of the three known residents at the associated
address, nor did they link the downloading to any particular device or even type of device at the
associated address. Also, they did not link any of the downloading or downloaded material to
any electronic device possessed by Mr. Wu — which certainly seems like it would be a necessary
step in forming the requisite reasonable suspicion that the child pornography was physically
present on Mr. Wu’s electronic devices in order to conduct a border search of those devices.

All of the evidence collected by the HSI and CBP agents points to the contraband being
located at the 20317 Wisteria St. Apt. 4 address, not being physically present with Mr. Wu upon

 

” Supra note 6 (defines basic search and how it differs from a cursory search, which would not

require reasonable suspicion).

 
So ON DB On FP WO NY

NO NO NO NO NO NN NN NO YF KF FF FY KF PF Pr OES ES ll
eo Vaan OR fF SF FGeRDAaRE BH Ss

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 9 of 14

his return from Hong Kong. For example, the HSI records indicated that the downloading ceased
on the same day that Mr. Wu left for Hong Kong. However, there was no evidence indicating}
that any device associated with Mr. Wu downloaded suspected child pornography while he was
away, seemingly indicating that any downloading of suspected child pornography occurred at the
apartment address.

Therefore, the court should find that the warrantless border search of Mr. Wu’s electronic
devices at SFO was conducted without the requisite reasonable suspicion that child pornography}
was physically present on Mr. Wu’s device(s), thereby violating Mr. Wu’s Fourth Amendment

rights against unreasonable searches and seizures.

IV. MR. WU DID NOT CONSENT TO THE SEARCH OF HIS ELECTRONIC
DEVICES.

In order for consent to serve as an exception to the warrant requirement of the Fourth
Amendment, that consent must be “freely and voluntarily given.”"°
However, prior to conducting their search of Mr. Wu’s electronic devices, the CBP case

agent told Mr. Wu to give them the security passwords to access each of his devices and that

they were going to conduct a border search of his electronic devices. (See Exhibit A.) Mr. Wu
was not given a choice regarding the search and complied simply because he felt that he had to.
(See Exhibit A.) Therefore, Mr. Wu did not “freely and voluntarily” consent to the search and
the CBP agents needed to have the requisite reasonable suspicion that contraband was physically

present on the devices in order to lawfully search them.

V. ALL EVIDENCE OBTAINED DURING AND AS A RESULT OF THE UNLAWFUL
SEARCHES AND SEIZURES OF MR. WU’S ELECTRONIC DEVICES AT SFO
SHOULD BE SUPPRESSED PURSUANT TO THE EXCLUSIONARY RULE.

In Mapp v. Ohio, the United States Supreme Court affirmed the exclusionary rule with
regard to the federal government, stating, “that all evidence obtained by an unconstitutional

search and seizure [is] inadmissible in federal court regardless of its source.”'! In Wong Sun v.

United States, a case concerning the incriminating statements made by the defendant following

 

10 Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973).
'! Mapp v. Ohio, 367 U.S. 643, 654-55 (1961).

 
50 mea NDB Wn FP WO NO

NO NO NO NO NN NN NO NO CN eRe Ree Re Re Re Oe ee
Co ND UH fF Ww NH KF OD ODO HN DUH FP WY NY KF SO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 10 of 14

an unlawful, warrantless arrest in his home, the Court extended the application of the
exclusionary rule to cover not just evidence obtained directly as result of an unlawful search or
seizure, but also other evidence obtained indirectly as a result of that unlawful search or
seizure.'* The Court stated, “evidence which derives so immediately from an unlawful entry and
an unauthorized arrest as the officers’ action in the present case is no less the ‘fruit’ of official
illegality than the more common tangible fruits of the unwarranted intrusion.”'?

Here, the CBP agents seized and searched Mr. Wu’s electronic devices without the
requisite level of cause to justify the search (reasonable suspicion that contraband was present on

the devices). Therefore, any evidence obtained during the unlawful search and seizure should be

suppressed, as well as any other evidence that was obtained as a result.

CONCLUSION

For the reasons argued above, this court should suppress all the above listed evidence
obtained during and as a result of the unlawful searches and seizures of Mr. Wu’s electronic
devices at SFO on May 13, 2019.

Dated: January 10, 2020

By:
Christopher F. Morales
Attorney for the Defendant

 

 

'? Wong Sun v. United States, 371 U.S. 471, 485 (1963).
13 Id.

 
C0 Oma NY Dn OW Ff WY YO

NO NYO NO NO NO NO NN NO NO He He He Ke Fe Ke ee eee
Oo A Dn nA FP WY NY KF§ DO DH nN Dn FP WY NO KF OC

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 11 of 14

EXHIBIT A

 

10

 
a

Oo mom NI HD UU FS WH LW

RQ RQ RQ RD DD keke teh eet

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 12 of 14

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Case No.: 3:19-cr-00255

DECLARATION OF
YUI LUN WU IN SUPPORT OF
MOTION TO SUPPRESS

Date:
Time:
Dept:

UNITED STATES,
Plaintiff,
vs.

YUI LUN WU,

Defendant

TO THE COURT AND THE UNITED STATES, THROUGH THE UNITED STATES
ATTORNEY:

I am the defendant in this action.

I declare:

1. After getting off of my flight from Hong Kong to San Francisco International Airport
(hereafter “SFO”), I was met in the immigration mobile passport line by Customs and Border
Patrol (hereafter ‘CBP’) and told that my passport has been flagged.

2. Upon being met by CBP, I made several attempts to ask the CBP agents what the
problem was. I was not given a straightforward answer and was told incorrectly that the issue
was an investigation for identity theft.

3. Immediately after being met by CBP, I was escorted by CBP agents to obtain my
luggage at baggage claim and then to a secondary inspection area.

4. Upon arriving at the secondary inspection area, and without asking for my consent,
CBP agents went through all of my belongings and set aside my electronic devices.

5. In the secondary inspection area, I was told that I was being detained and, if I wanted
to go to the bathroom, I would have to be escorted.

6. After CBP set aside all of my electronic devices, a CBP agent requested that I provide
him with the security passwords for each of my devices. I provided the passwords to the agent

because I was incredibly nervous and did not feel as though I had a choice.

 
Oo Se NN DB Oe & YB NY —

NNN ND ee
SSS aAaR BBR BSS RABE BSB ES

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 13 of 14

7. After providing the passwords, I was confronted by one of the CBP agents who told
me that my electronic devices were going to be subject to a “border search” and that they were
authorized to do so under “Chapter 10” or “Chapter 11.”

8. After being informed about the “border search,” CBP took my electronic devices back
into a separate inspection room.

9. Shortly after my electronic devices were taken into the separate inspection room, one
of the CBP agents came back and informed me that I had given them an incorrect password for
one of my devices. The agent requested that I provide them with the correct password. I
informed the agent that I did not feel comfortable giving them the password for whichever
device it was requested. The agent then became agitated and said, in a very abrasive and loud
tone, “We need those passwords!” Again feeling incredibly nervous and as though I did not have
any choice, I provided the correct password.

10. From the time I was escorted to the secondary inspection area until I was arrested,
approximately two to three hours had passed.

I declare under penalty of perjury and the laws of the United States that the foregoing is

true and correct.

Executed this , at , California.

La A

Yui Lun Wu
Defendant

 
0 ma N Dn nO FP WO YP

NO WwNO NO NO WHO ND NH NHN HN KF FF FY HF | | OS OO S|llUhL Sle
oN Dn UH FP Ww NHN KFK§ DTD Oo OH NI DB WH BP WO NBO KF CO

 

 

Case 3:19-cr-00255-WHA Document 41-1 Filed 01/13/20 Page 14 of 14

PROOF OF SERVICE

I, Christopher Morales, am a citizen of the U.S., over the age of 18 years, and not a party
to this action. My business address is 1388 Sutter St., Ste. 805, San Francisco, CA 94109.

On the date set forth below, I served the documents indicated by

__X__ personally delivering copies of the documents to the addresses indicated below

placing them in the US mail, prepaid first class, at San Francisco, CA. Addressed to the

persons indicated below

United States Attorney’s Office
450 Golden Gate Ave. Suite 20
San Francisco, CA 94102

The document served is a:
MOTION TO SUPPRESS EVIDENCE OBTAINED IN VIOLATION OF THE FOURTH
AMENDMENT

I declare the foregoing to be true and correct under the penalty of perjury.

DATED: January 10, 2020

 

Christopher F. Morales
Attorney for the Defendant

11

 
